Citation Nr: 1624046	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent prior to July 31, 2012, for hypertension with chronic kidney disease.

2.  Entitlement to a 100 percent disability rating for hypertension with chronic kidney disease prior to August 13, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, a March 2008 decision, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disability, and a February 2013 decision, which denied entitlement to a disability rating in excess of 60 percent for hypertension.  An October 2015 decision subsequently assigned a 100-percent disability rating for hypertension, with chronic kidney disease, effective August 13, 2015.  

The Board previously deferred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability in April 2010.

The issues of entitlement to a nonservice-connected pension and to service connection for erectile dysfunction, to include secondary to hypertension with chronic kidney disease, have been raised by the record in an April 2009 statement and a July 2012 supplemental claim, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this case, the RO never issued a statement of the case following the Veteran's timely notice of disagreement with the February 2013 rating decision denying entitlement to a higher disability rating for hypertension.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

While the RO did issue a supplemental statement of the case on the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability following the Board's April 2010 deferral of the issue, the issue must be remanded, as it is currently inextricably intertwined with the appeal for a higher disability rating for hypertension with chronic kidney disease and the referred claim for service connection for erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue); 38 C.F.R. § 4.16(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to a higher disability rating for hypertension.  If the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

2.  After completing the above and then developing and adjudicating the raised claim for service connection for erectile dysfunction, the RO should readjudicate the appeal for a total disability rating based on individual unemployability due to service-connected disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



